            Case 3:18-cv-01587-JD Document 82 Filed 04/15/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: April 11, 2019                                                 Judge: Hon. James Donato

 Time: 16 Minutes

 Case No.        C-18-01587-JD Emami v. Nielsen et al
                 C-18-07818-JD Pars Equality Center et al v. Pompeo et al


 Attorney(s) for Plaintiff(s):    Sirine Shebaya/Daniel B. Asimow/Babak Yousefzadeh/
                                  Ester Sung
 Attorney(s) for Defendant(s):    Stacey I. Young

 Deputy Clerk: Lisa R. Clark                                       Court Reporter: JoAnn Bryce

                                         PROCEEDINGS

Motion to Consolidate Cases – Held
Initial Case Management Conference (Pars) – Held

                                     NOTES AND ORDERS

Following a discussion with the parties, the Court denies the government’s motion to formally
consolidate the two related cases. The Court also denies the request to stay the later-filed Pars
case.

The two cases will proceed separately, but the Court orders that the parties must work together to
minimize duplication for the parties and the Court. For example, there should generally be only
one set of briefs for any arguments that apply to both cases. And documents should be produced
and witnesses made available once only.

All parties will confer and submit a jointly proposed, global schedule for both cases by April 18,
2019.

The government will file by May 13, 2019, separate responses to the complaint in Pars and the
amended complaint in Emami.
